Taylor, J.
The appellee, husband, filed his bill against the appellant, wife, in the Circuit Court of Volusia County in equity for divorce on the alleged grounds of extreme cruelty, and the habitual indulgence of a violent and ungovernable temper toward complainant. The cause was referred to a master to take testimony upon the filing of an answer by the defendant wife, and the master some time prior to the expiration of the three months allowed by the rules for taking testimony, filed his report of the testimony taken, and on the same day with the filing of said master’s report of the evidence taken, without any notice of the hearing, the court below rendered a final decree granting to the complainant husband a divorce a vinculo matrimonii, and this decree the defendant wife brings here for review by appeal.
The action of the court in granting a final decree of divorce on the same day that the report of the master of the evidence taken was filed, and without any setting of the cause down for hearing and without any notice of the final hearing, was error. We think further that upon a *50proper hearing of the canse, the complainant’s bill should have been dismissed, upon the ground that the bill of complaint does not state a ease as would justify a decree of divorce. It alleges the habitual indulgence by the defendant of a violent and ungovernable temper, in the language of the statute, but fails to give in detail such facts and circumstances, and such a continued series of such facts, acts and behavior as that the court can adjudge for itself whether such acts, facts and behavior constitute the “habitual indulgence of a violent and ungovernable temper, ” as is authorized by the statute. Phelan v. Phelan, 12 Fla. 449; Crawford v. Crawford, 17 Fla. 180; Johnson v. Johnson, 23 Fla. 413, 2 South. Rep. 834; Ray v. Ray, 63 Fla. 558, 57 South. Rep. 609; Taylor v. Taylor, 63 Fla. 659, 58 South. Rep. 238. Neither do the allegations in the' bill charging extreme cruelty come up to the' requirements laid' down in the case of Prall v. Prall, 58 Fla. 496, 50 South. Rep. 867.
For the errors found the decree .of the court below is hereby reversed at the cost of appellee. , .
Browne,- C. J., and Whitfield, Ellis and West, J. J., concur. .